 



Exhibit 10.37
Dated 16 APRIL 1999
IKON OFFICE SOLUTIONS PLC
- and -
DAVID MILLS
 
SUPPLEMENTAL EXECUTIVE EMPLOYMENT AGREEMENT
 
ASHURST MORRIS CRISP
Broadwalk House
5 Appold Street
London EC2A 2HA
Tel: 0171 638 1111
Fax: 0171 972 7990
Ref: OHB/AKG/I30800826

 



--------------------------------------------------------------------------------



 



THIS AGREEMENT is made on 16 April 1999
BETWEEN:-

(1)   IKON OFFICE SOLUTIONS PLC whose registered office is at IKON House, 30
Cowcross Street, London EC1M 6DQ (the “Company”); and   (2)   DAVID MILLS of 2
Farley Park, Oxted, Surrey, RH8 9HY (the “Executive”)

WHEREAS:-

(A)   By an executive employment agreement dated 22 October 1997 (the
“Employment Agreement”), the Executive is employed by the Company   (B)   The
Company and the Executive have agreed to amend the Employment Agreement in the
manner hereinafter appearing.

THE PARTIES AGREE AS FOLLOWS:-

1.   DEFINITIONS

In this agreement unless the context otherwise requires:-

1.1   “Change of Control” means (subject to clause 3):

  (i)   any Person, together with its affiliates and associates (as such terms
are used in Rule 12b-2 of the US Securities Exchange Act of 1934), is or becomes
a Beneficial Owner (as defined in Rule 13d-3 of the said Act) directly or
indirectly of 15% or more of either the then outstanding shares of common stock
of IKON, Inc.; or     (ii)   the following individuals cease for any reason to
constitute a majority of the number of directors then serving on the IKON, Inc.
Board: individuals who, on the date hereof, constitute the IKON, Inc. Board and
any new director whose appointment or election by the IKON, Inc. Board or
nomination for election by IKON, Inc.’s shareholders was approved by a vote of
at least a majority of the directors then still in office who either were
directors on the date hereof or whose appointment, election or nomination for
election was previously so approved; or     (iii)   IKON, Inc. consolidates
with, or merges with or into, any other Person (other than a wholly owned
subsidiary of IKON. Inc.), or any other person consolidates with, or merges with
or into IKON, Inc., and, in connection therewith, all or part of the outstanding
shares of common stock of IKON, Inc. shall be changed in any way or converted
into or exchanged for stock or other securities or cash or any other property;
or     (iv)   a transaction or series of transactions in which, directly or
indirectly, IKON, Inc. shall sell or otherwise transfer (or one or more of its
subsidiaries shall

- 1 -



--------------------------------------------------------------------------------



 



sell or otherwise transfer) assets (x) aggregating more than 50% of the assets
(measured by either book value or fair market value) or (y) generating more than
50% of the operating income or cash flow of IKON, Inc. and its subsidiaries
(taken as a whole) to any other Person or group of Persons.
Notwithstanding the foregoing, no “Change of Control” shall be deemed to have
occurred if there is consummated any transaction or series of integrated
transactions immediately following which the record holders of the common stock
of IKON, Inc. immediately prior to such transaction or series of transactions
own a majority of the outstanding voting shares and in substantially the same
proportion in any entity which owns all or substantially all of the assets of
IKON, Inc. immediately following such transaction or series of transactions.

1.2   “IKON, Inc.” means IKON Office Solutions, Inc. an Ohio corporation with
its principal offices located at Malvern, Pennsylvania USA.   1.3   “Person”
shall have the meaning given to it in section 3(a)(9) of the US Securities
Exchange Act of 1934 as modified and used in sections 13(d) and 14(d) thereof,
except that such term shall not include (i) IKON, Inc. or any of its affiliates
(as defined in Rule 12b-2 promulgated under the said Act), (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of IKON, Inc.
or any of its affiliates, (iii) an underwriter temporarily holding securities
pursuant to the offering of such securities, or (iv) a corporation owned,
directly or indirectly, by the stockholders of IKON, Inc. in substantially the
same proportions as their ownership of stock of IKON, Inc.   1.4   “Separation
Period” means the two year period (or such longer period as the Human Resources
Committee of the board of IKON, Inc. may determine) beginning on the Termination
Date (as defined in clause 3.2).   1.5   The definitions contained in the
Employment Agreement apply in this Agreement,   2.   EMPLOYMENT AGREEMENT   2.1
  Save as expressly varied by this Agreement the Employment Agreement shall
continue in force and effect.   3.   CHANGE OF CONTROL   3.1   Notwithstanding
article 1.2 of the Employment Agreement if within the period of 24 months
following a Change of Control and subject to clause 3.3 either:

  (i)   the Company serves notice on the Executive to terminate the Employment
Agreement whether or not with immediate effect (for any reason save those stated
at article 2.1 of the Employment Agreement); or     (ii)   the Executive is
constructively dismissed by the Company (which, without prejudice to the
generality of the foregoing, shall be deemed to have occurred where the

- 2 -



--------------------------------------------------------------------------------



 



Executive does not receive from the person who effects the Change of Control
either confirmation that his employment with the Company shall continue on the
terms set out in Employment Agreement or where the Executive does not receive
within six months of the Change of Control from the Person who effects the
Change of Control suitable alternative employment which is overall no less
beneficial to the Executive than his employment under the Employment Agreement.
Suitable alternative employment must include, but not be limited to, an
equivalent remuneration package (in terms of fixed salary, an opportunity to
earn bonus and other benefits (including pension) and an equivalent position to
that held by the Executive prior to the Change of Control);
then the Executive shall receive the Package (as stated in clause 3.2) within
20 days of the date on which the condition is satisfied (“Termination Date”);

3.2   The Package shall comprise the following:-

  (i)   a payment equal to the target Contractual Bonus pro rata the period
served in the financial year (in which the Termination Date occurs) to the
Termination Date;     (ii)   continued provision of private health insurance and
life insurance for the Separation Period on the terms provided at Articles 3.2
and 3.3 of Addendum A of the Employment Agreement (in the event that the Company
is precluded from continuing such provision it shall provide the Executive with
a cash sum equal to such amount as would enable the Executive to purchase such
provision). The provision of such benefit shall cease to the extent that the
Executive is already receiving or receives an equivalent benefit from a source
other than the Company;     (iii)   a payment equal to the Base Salary payable
as at the Termination Date for the duration of the Separation Period;     (iv)  
a payment equal to the target Contractual Bonus payable as at the Termination
Date for the duration of the Separation Period;     (v)   a payment equal to the
difference between (i) value of the benefits to which the Executive would be
entitled under the pension arrangements described at Article 3.3 of Addendum A
of the Employment Agreement if the Executive had continued working for the
Company during the Separation Period, and (ii) the value of the benefits to
which the Executive is actually entitled under the pension arrangements
described at Article 3.3 of Addendum A of the Employment Agreement as at the
Termination Date. This calculation shall be made by the Company’s actuaries as
at the Termination Date.     (vi)   notwithstanding any provision of IKON,
Inc.’s LTIP to the contrary, the Executive shall be fully vested in all
conditional awards under the LTIP and the Company shall pay to the Executive a
lump sum amount, in cash, equal to the total of any incentive compensation which
has been allocated or awarded to the Executive for a measuring period which
commenced prior to the Termination Date under the IKON, Inc. LTIP but which, as
of the Termination Date, is contingent only upon the continued

- 3 -



--------------------------------------------------------------------------------



 



employment of the Executive to a subsequent date and/or upon achievement of
performance goals and which otherwise has not been paid, computed as if all
performance goals have been or will be achieved to the maximum extent, in lieu
of any payment of such incentive compensation under the IKON, Inc. LTIP, and
without proration; provided, however, that the foregoing amount shall be paid
only to the extent, and in the amount, not already paid under the terms of the
IKON, Inc. LTIP;

  (vii)   full vesting in all stock options, including options granted after the
date of this Agreement which, to the extent not previously vested under the
terms of the IKON, Inc. stock option plans, shall be exercisable beginning on
the Termination Date; and     (viii)   waiver of all or any claims that the
Company or any Group Company may have in respect of Article 4 of the Employment
Agreement.

3.3   In the event of disability or death Article 2.3 of the Employment
Agreement shall continue to apply to the exclusion of the provisions of this
clause.   3.4   The provision of the Package shall be without prejudice to the
Executive’s right to payment of accrued Base Salary, Contractual Bonus and other
Contractual Entitlements (each of Base Salary, Contractual Bonus and other
Contractual Entitlements as set out in Addendum A of the Employment Agreement)
to the Termination Date.   3.5   The payments (being part of the Package) due
under clause 3.2 shall be payable less any sums paid to the Executive under
Articles 1.2.2, 1.2.3 and 4.2.1 of the Employment Agreement and less tax and
other statutory deductions which the Company is obliged to deduct from such
payment and/or benefit.   3.6   The Package shall be accepted by the Executive
in full and final settlement of all and any claims that the Executive may have
arising out of his employment with the Company or its termination.   3.7  
Following the Termination Date the Company shall reimburse the Executive for all
his reasonable legal fees and other expenses incurred by him relating to the
Executive’s rights and obligations under this Agreement. The Company shall
reimburse the Executive for all such reasonable legal fees and expenses no later
than five business days after delivery of the Executive’s written requests for
payment accompanied with such evidence of fees and expenses incurred as the
Company reasonably may require.   4.   RECONSTRUCTION AND AMALGAMATION

Without prejudice to clause 3 if at any time the Executive’s employment is
terminated in connection with any reconstruction or amalgamation of the Company
or any of the subsidiary companies whether by winding up or otherwise and the
Executive receives an offer on terms which (considered in their entirety) are
not less favourable to any material extent than the terms of this agreement from
a company involved in or resulting from such reconstruction or amalgamation the
Executive shall have no claim whatsoever against the Company or any such company
arising out of or connected with such termination.

- 4 -



--------------------------------------------------------------------------------



 



IN WITNESS whereof this Agreement has been executed as a deed on the date first
above written

         
Signed as a Deed by IKON OFFICE
    )  
SOLUTIONS PLC in the presence
    )  
of:-
    )  

             
 
  Director   /s/    
 
     
 
   
 
           
 
  Secretary   /s/    
 
           

                 
Signed as a deed by the said
    )     /s/ DAVID MILLS    
DAVID MILLS in the presence of:-
    )    
 
   


         
Witness Signature
  /s/    
 
 
 
   
 
       
Name
       
 
       
Address
       
 
       
Occupation
     

- 5 -